In a support proceeding, petitioner appeals from so much of an order of the Family Court, Kings County, dated April 20, 1976, as, after a hearing, (1) fixed the amount of support for the respondent wife at $75 per week and (2) awarded a counsel fee in the amount of $1,625. Order modified, on the facts, by reducing the amount of support to $50 per week and by reducing the counsel fee to $1,000. As so modified, order affirmed insofar as appealed from, without costs or disbursements. The awards of support and *909counsel fees were excessive to the extent indicated herein. Martuscello, Acting P. J., Latham, Cohalan and Margett, JJ., concur.